In an action, inter alia, to recover a real estate broker’s commission, the plaintiff appeals from an order of the Supreme Court, Rockland County (Sherwood, J.), dated December 10, 2007, which denied his motion to reopen the trial in order to submit additional evidence.
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho, 39 NY2d 241, 248 [1976]). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment in Fischer v RWSP Realty, LLC (63 AD3d 878 [2009] [decided herewith]; see CPLR 5501 [a] [1]). Rivera, J.E, Covello, Balkin and Austin, JJ., concur.